Citation Nr: 1031994	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-37 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for tendonitis, right 
shoulder.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for allergies.

6.  Entitlement to service connection for non-service-connected 
VA disability pension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 through 
January 1995 and again from April 1996 through April 1998.  She 
also had unverified service with the National Guard from 
approximately October 2000 through October 2003.    

This matter comes to the Board of Veterans' Appeals (Board) from 
August 2005 and February 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

This case was previously before the Board in August 2008 and 
February 2010 at which time the claim was remanded for due 
process considerations.    

The Veteran indicated on her August 2006 VA Form 9 that she 
wished to testify at a Board hearing.  Travel Board hearings were 
scheduled for October 2009 and May 2010.  There Veteran did not 
appear for the October 2009 hearing and it was unclear whether 
she had received proper notification of the scheduled hearing.  
The case was remanded in February 2010 hearing to afford her the 
opportunity for another hearing.  She was scheduled for an 
hearing in May 2010, notice of which was provided to her and her 
representative in April 2010.  The Veteran failed to report to 
the scheduled hearing and failed to explain her absence.  
Therefore, the Board hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).


As was noted in the August 2008 and February 2010 Board 
Remands, the issues of entitlement to service connection 
for fibromyalgia and depression and entitlement to a total 
disability rating based on individual unemployability have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran filed a claim for service connection for the above 
listed disorders in February 2004.  At that time, she noted that 
her asthma began in January 2000, her right shoulder disorder 
began in began in June 2002, and her pes planus disorder began in 
September 1998.  She could not recall when her sinus disorder or 
allergies began.  Unfortunately, the Veteran's service treatment 
records are unavailable.  All attempts to obtain these records 
have been noted in a July 2005 memorandum. 

The first medical evidence of asthma in the claims file is a 
December 1998 report from Darnall Army Community Hospital.  The 
first medical evidence of a right shoulder disorder in the claims 
file is a July 2001 private treatment report showing complaints 
regarding the right shoulder for the past week.  The first 
medical evidence of a sinus disorder in the claims file is a 
January 2004 VA outpatient treatment report showing a diagnosis 
of sinusitis confirmed by X-ray in December 2003.  The first 
medical evidence of allergies in the claims file is an October 
2002 VA outpatient treatment report showing seasonal allergies, 
rhinitis.

The Veteran was afforded a VA examination in July 2004.  At that 
time, the Veteran reported that the claimed disabilities began 
during military service.  The examiner diagnosed the Veteran with 
history of bronchial asthma with a normal PFT (pulmonary function 
test), mild impingement syndrome of the right shoulder made worse 
with lifting or overhead activities, moderate pes planus which 
was completely asymptomatic, and chronic allergies, sinusitis, 
and ear infections.     

In July 2006 the Veteran filed a claim for a total disability 
rating based on individual unemployability which was later 
clarified as a claim for nonservice-connected pension.  In 
connection with this claim, she was afforded additional VA 
examinations in February 2009.  A February 2009 VA joints 
examination shows diagnoses of right shoulder impingement with 
rotator cuff tendonitis and bilateral pes planus.  A February 
2009 VA general examination shows diagnoses of asthma, controlled 
with three inhalers and a sinus disorder, stable with Claritin 
and Nasonex.  

Unfortunately, neither the July 2004 nor the February 2009 VA 
examiners provided an opinion as to whether it was as likely as 
not that the claimed disabilities are related to the Veteran's 
military service.  As such, another examination is warranted.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

With regard to the issue of entitlement to nonservice-connected 
VA disability pension, the Board finds that this issue is 
inextricably intertwined with the service connection issues 
above.  Therefore, the Board may not properly review the 
Veteran's claim for entitlement to nonservice-connected 
disability pension until the RO adjudicates the service 
connection issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for appropriate VA 
examinations to determine the etiology and 
severity of her claimed asthma, right 
shoulder disorder, pes planus, sinus 
disorder, and/or allergies.  The claims 
file must be made available to the 
examiner and all indicated studies 
should be performed.  Based on 
examination and review of the record, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any currently diagnosed asthma, right 
shoulder disorder, pes planus, sinus 
disorder, and/or allergies were incurred 
in or are otherwise related to the 
Veteran's active military service from 
September 1994 through January 1995 or 
from April 1996 through April 1998.  A 
complete rationale should be provided for 
any opinion expressed.  

The VA examiner is specifically directed to 
review the claims file including post-
service treatment records showing a 
diagnosis of asthma in December 1998, 
complaints of a right shoulder disorder in 
July 2001, a diagnosis of sinusitis 
confirmed by X-ray in December 2003, and a 
diagnosis of seasonal allergies, rhinitis 
in October 2002; the February 2004 claim 
for service connection in which the Veteran 
noted that her asthma began in January 
2000, her right shoulder disorder began in 
began in June 2002, and her pes planus 
disorder began in September 1998; and the 
VA examination report dated in July 2004 
wherein the Veteran reported that the 
claimed disabilities began during military 
service.     

2.	After completing any additional necessary 
development the RO should readjudicate the 
appeal.  If the claim is still denied the 
RO must furnish the Veteran and her 
representative with a Supplemental 
Statement of the Case (SSOC) and allow the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



